DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2022 has been entered.

The non-final Action posted on 09/27/2022 is withdrawn and new non-final Action posted herein due to process the new claims 7-10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Referring to claims  9-10,  limitation  “the first protrusion portion protrudes from an inner wall corner surface of the first annular wall portion into the first space.”  contains subject matter which was not described in the specification.
Specification do not mention the first protrusion portion protrudes from an inner wall corner surface of the first annular wall portion; also, none of the figures clearly define that the first protrusion portion 15 protrudes from an corner surface of the first annular wall portion 12.

Claim Objections
Claims 1-2 and  5-8 are objected to because of the following informalities:  
Referring to claims 1 and 5,  limitation  “the second tubular portion” on its inner side” lacks antecedent basis. 
It is not clear term “its” defines to what.
Please clarify, “communication space being connected to the gap space” or “the communication space connects to the gap space”.
Appropriate action is required.

Referring to claims 2 and 6, the term “an inner wall surface thereof” refers to an inner wall surface of the first annular wall portion or an inner wall surface of the second annular wall portion already mentioned in claim 1 or 5.
Appropriate action is required.

Referring to claim 5, the terms “a central axis” and “an axial direction” in “a central axis in an axial direction” lacks antecedent basis because it is not clear a central axis and axial direction of what such grommet , wiring material, or wall of vehicle or something else. Please clarify. 

Referring to claims 7-8, the limitation “the second tubular portion contacts the first tubular portion in a circumferential direction” conflicts with the  limitations  “communication space being connected to the gap space” and “the communication space connects to the gap space”,
As shown in figure 5, when tubular portions 20 and 30 contacts a circumferential direction, communication space  S4 is not connected to the gap space S3.
Therefore, claims 7-8 are not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuhara et al. (US20110061897, hereinafter Okuhara) in view of Kominato et al. (US20170179703, hereinafter Kominato).
Referring to claim 1, Okuhara discloses a grommet (figures 1-5 of Okuhara) comprising: 
a water sealing portion (a water sealing portion at 8, see figure 5)  that is formed in an annular shape (see annular shape of the outer tube 8 including 11h) around a central axis of the grommet which extends in an axial direction (a central axis in an axial direction 0, figure 3) of the grommet, the water sealing portion being configured to be fitted, in the axial direction, into a through hole formed in a mount target (the water sealing portion at fitted in a through hole formed  in the vehicle body panel 2, see figure 5 and paragraph 0001) , and to water-seal the through hole; 
a first tubular portion (the inner tube 5) that is provided on an inner side of the water sealing portion  (an inner side of the water sealing portion at 8)  and that is formed in a tubular shape around the central axis (see a tubular shape of 5 in figure 5), the first tubular portion being configured to receive a wiring material (able to receive W/H) inserted into the first tubular portion in the axial direction (see figure 5, W/H inserted into 5 in the axial direction 0;  Note: use of word “configured to” in limitation only  defines intended use ); 
a first annular wall portion (the annular coupling section 6 including 6a-6f) that is formed in an annular shape around the central axis (around the central axis) and extends between the water sealing portion (the water sealing portion at 8) and the first tubular portion (5) around an entire circumference of the grommet (see 6 including 6c, 6e and 6f around entire circumference of the grommet in figure 1B) ; 
a second annular wall portion (annual wall portion at 19) that is formed in an annular shape around the central axis (see figure 2 and 5), faces the first annular wall portion  in the axial direction (6 in the axial direction 0) with a first space (a first space) located between the first annular wall portion  (6) and the second annular wall portion (11 ), extends from the water sealing portion toward the central axis entire circumference of the grommet (11 in figure 2 and 4), and has a gap space between the first tubular portion  and the second annular wall portion (a gap space between 5 and  inner surface of annual wall portion at 19); and 
a first protrusion portion (18) 33protruding from an inner wall surface of the first annular wall portion (inner surface of 6) into the first space (into the first space), the first protrusion portion (18) being configured to come into contact with and support an inner wall surface of the second annular wall portion on a  side of the first space (by having protruding into the first space, 18 intended to come to come into contact with and be able to support an inner wall surface of the second annular wall portion 19 on the side of the first space; see paragraph 0067 states, “the projecting end 18 a of the pushing rib 18 contacts, to the curved portion 11 c. Thus, the slant wall section 11 is provided with a smaller thickness portion 19”);
and a second tubular portion (tubular portion 12, see figure 1 and paragraph 0057 states that an annular clearance S (FIG. 3) is defined between an inner peripheral surface of the drawing-out distal end side tubular portion 12 and the outer peripheral surface 5 a of the inner tube 5 to separate the portion 12 apart from the inner tube 5.) that is formed in a tubular shape around the central axis (see figure 1), and that surrounds an outer side of the first tubular portion (outer side of 5) with a communication space (space S)  being provided between an inner circumferential surface of the second tubular portion (inner surface of 12) and an outer circumferential surface of the first tubular portion (outer surface of 12), the communication space being connected to the gap space (space S connected to the gap space between 5 and  inner surface of annual wall portion at 19) ,
wherein the first annular wall portion insulate sound ( by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065), and 
the first space insulate sounds (see paragraph 0065;  by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065; note; applicant provided second space based on claim 3 by having second space being on an opposite side of the first annular wall portion from the first space in order to advance prosecution; however, amendment requires in order to consider);
the second tubular portion, on its inner side, forms the communication space between the inner circumference surface of the second tubular portion and the outer circumference surface of the first tubular portion  (space S), and the communication space connects to the gap space (space S connected to the gap space between 5 and  inner surface of annual wall portion at 19) .

Okuhara clearly does not disclose or silent about that the first space forms an air layer.
Kominato discloses the first space form air layer (S1 in figures 11 or 19; paragraph 00120 states, “grommet (common to each of the grommets in the embodiments) containing a sound insulation space (also called air layer or air chamber)”; paragraph 0168 states, “the sound insulation space S is divided axially into two sound insulation space sections S1 and S2”); and additionally, discloses wherein the first annular wall portion is a sound insulation wall portion (sound insulation wall 320).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Okuhara to have air space layers as taught by Kominato in order to provide a grommet which can enhance a soundproof effect and all cancellation frequencies at which sound waves can cancel each other due to reflection in the axial direction within the divided sound insulation space sections, Accordingly, it is possible to effectively suppress transmission of the sound in the target frequency band.

Referring to claim 2, Okuhara in view of Kominato disclose the grommet according to claim 1, further comprising: 
a second protrusion portion (a projecting rib 15) that is provided by protruding toward an opposite side of the first space side from an outer wall surface of the second annular wall portion (protruding toward an opposite side of the first space from an outer wall surface of the annular wall portion at 19, see figure 3) on an opposite side of the inner wall surface thereof (opposite to inner wall surface of  19), the second protrusion portion being configured to come into contact with and support an outer surface of the second tubular portion (the second protrusion portion 15 come into contact with  and support an outer surface of the tubular portion 12) .

Referring to claim 3, Okuhara in view of Kominato disclose the grommet according to claim 1, further comprising: a third annular wall portion (316 in figure 19 of Kominato) that is formed in an annular shape around the central axis, faces the first annular wall portion (320) in the axial direction with the second space (S2) located between the first annular wall portion and the third annular wall portion (316 and 320), the third annular wall portion (316) being on an opposite side of the first annular wall portion (320) from the first space (S1), and the third annular wall portion (316) extends from the water sealing portion toward the central axis, 
wherein the first annular wall portion (320) is located between the second annular wall portion (316) and the third annular wall portion (316) in the axial direction.

Referring to claim 4, Okuhara in view of Kominato disclose the grommet according to claim 2, further comprising: a third annular wall portion (316 in figure 19 of Kominato) that is formed in an annular shape around the central axis, faces the first annular wall portion (320) in the axial direction with the second space (S2) located between the first annular wall portion and the third annular wall portion (316 and 320), the third annular wall portion (316) being on an opposite side of the first annular wall portion (320) from the first space (S1), and the third annular wall portion (316) extends from the water sealing portion toward the central axis, 
wherein the first annular wall portion (320) is located between the second annular wall portion (316) and the third annular wall portion (316) in the axial direction.

Referring to claim 5, Okuhara discloses a wire harness (figures 1-5 of Okuhara) comprising: 
a conductive wiring material (W/H having an electrical cable; paragraph 0054 “electrical cables”, figure 5); and
a grommet provided on the wiring material (1 on W/H), 
wherein the grommet (1) include:
a water sealing portion (the outer tube 8-9 including 11h)  that is formed in an annular shape (see annular shape of the outer tube 8 including 11h) around a central axis in an axial direction (a central axis in an axial direction 0, figure 3), the water sealing portion being configured to be fitted, in the axial direction, into a through hole formed in a mount target (the outer tube 8-9 including 11h in the axial direction fitted into a through-hole 3 in the vehicle body panel 2, see figure 5 and paragraph 0001) , and to water-seal the through hole; 
a first tubular portion (the inner tube 5) that is provided on an inner side of the water sealing portion (an inner side of the outer tube 8 including 11h)  and formed in a tubular shape around the central axis (see a tubular shape of 5 in  figure 5), the first tubular portion being configured to receive a wiring material (able to receive W/H) inserted into the first tubular portion in the axial direction (see figure 5, W/H inserted into 5 in the axial direction 0;  Note: use of word “configured to” in limitation only  defines intended use ); 
a first annular wall portion (the annular coupling section 6) that is formed in an annular shape around the central axis (around the central axis) and extends between the water sealing portion (the outer tube 8 including 11h) and the first tubular portion (5); 
a second annular wall portion (annual wall portion 11) that is formed in an annular shape around the central axis (see figure 2 and 5), faces the first annular wall portion  in the axial direction (6 in the axial direction 0) with a first space located between the first annular wall portion and the second annular wall portion (a first space between 6 and 11), extends from the water sealing portion toward the central axis  (11 in figure 2 and 4), and has a gap space between the first tubular portion  and the second annular wall portion (a gap between 5 and the annual wall portion 11);  
a first protrusion portion (18) 33protruding from an inner wall surface of the first annular wall portion of the first annular wall portion into the first space (protruding  from an inner wall surface of 6 into the first space), the first protrusion portion (18) being configured to come into contact with and be able to support an inner wall surface of the second annular wall portion on a side of the first space (by having he first protrusion portion 18, 18 able to or intended to come to come into contact with and be able to support an inner wall surface of the second annular wall portion 19 on the side of the first space; see paragraph 0067 states, “the projecting end 18 a of the pushing rib 18 contacts, to the curved portion 11 c. Thus, the slant wall section 11 is provided with a smaller thickness portion 19”);
and a second tubular portion (tubular portion 12, see figure 1 and paragraph 0057 states, “An annular clearance S (FIG. 3) is defined between an inner peripheral surface of the drawing-out distal end side tubular portion 12 and the outer peripheral surface 5 a of the inner tube 5 to separate the portion 12 apart from the inner tube 5”) that is formed in a tubular shape around the central axis (see figure 1), and that surrounds an outer side of the first tubular portion (outer side of 5) with a communication space (space S)  being provided between an inner circumferential surface of the second tubular portion (inner surface of 12) and an outer circumferential surface of the first tubular portion (outer surface of 12), the communication space being connected to the gap space (space S connected to the gap space between 5 and  inner surface of annual wall portion at 19) ,
wherein the first annular wall portion insulate sound ( by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065), and 
the first space insulate sounds (see paragraph 0065;  by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065; note; applicant provided second space based on claim 3 by having second space being on an opposite side of the first annular wall portion from the first space in order to advance prosecution; however, amendment requires in order to consider);
the second tubular portion, on its inner side, forms the communication space between the inner circumference surface of the second tubular portion and the outer circumference surface of the first tubular portion  (space S), and the communication space connects to the gap space (space S connected to the gap space between 5 and  inner surface of annual wall portion at 19) .
Okuhara clearly does not discloses or silent about that the first space forms an air layer.
Kominato discloses the first space forms an air layer (51 in figures 11 or 19; paragraph 00120 states, “grommet (common to each of the grommets in the embodiments) containing a sound insulation space (also called air layer or air chamber)”; paragraph 0168 states, “the sound insulation space S is divided axially into two sound insulation space sections S1 and S2”); and additionally, discloses wherein the first annular wall portion is a sound insulation wall portion (sound insulation wall 320).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Okuhara to have air space layer as taught by Kominato in order to provide a grommet which can enhance a soundproof effect and all cancellation frequencies at which sound waves can cancel each other due to reflection in the axial direction within the divided sound insulation space sections, Accordingly, it is possible to effectively suppress transmission of the sound in the target frequency band; grommet would  have air space layer  in order to work in normal atmosphere in vehicle; grommet would  have air space layer  in order to work in normal atmosphere in vehicle.

Referring to claim 6, Okuhara in view of Kominato disclose the grommet according to claim 5, further comprising: 
a second protrusion portion (a projecting rib 15) that is provided by protruding toward an opposite side of the first space side from an outer wall surface of the second annular wall portion (protruding toward an opposite side of the first space from an outer wall surface of the annular wall portion at 19, see figure 3) on an opposite side of the inner wall surface (opposite to inner wall surface at 19), the second protrusion portion being configured to come into contact with and be able to support an outer surface of the second tubular portion (the second protrusion portion 15 contact with and a support an outer surface of the second tubular portion at 19) .

Referring to claim 9, Okuhara in view of Kominato disclose the grommet according to claim 1, wherein the first protrusion portion protrudes from an inner wall corner surface of the first annular wall portion into the first space (protrusion extending from arrow shape surface at 6d in figure 5 of Okuhara) .

Referring to claim 10, Okuhara in view of Kominato disclose the grommet according to claim 5, wherein the first protrusion portion protrudes from an inner wall corner surface of the first annular wall portion into the first space (protrusion extending from arrow shape surface at 6d in figure 5 of Okuhara) .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okuhara, Kominato  and Hiroyuki et al. (JP2001245424, hereinafter Hiroyuki).

Referring to claim 7, Okuhara in view of Kominato disclose  the grommet according to claim 1, but fail to disclose wherein the second tubular portion contacts the first tubular portion in a circumferential direction.

Hiroyuki discloses wherein the second tubular portion contacts the first tubular portion in a circumferential direction (see  18A-B and 19 of  tubular portions 11 an 13 in figure 2 or 4 and 5 in figure 8).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Okuhara in view of Kominato to have  arrangement as taught by Hiroyuki  because Hiroyuki in paragraphs 0016-0017 states that  the concave and convex portions to be fitted to each other are provided between the outer tube tip portion and the inner tube to be tape-wound and fixed in order to provide the air reservoir portion for sound insulation…. it is possible to prevent air leakage from the air reservoir portion and to improve sound insulation performance.
Referring to claim 8, Okuhara in view of Kominato disclose  the grommet according to claim 5, but fail to disclose wherein the second tubular portion contacts the first tubular portion in a circumferential direction.

Hiroyuki discloses wherein the second tubular portion contacts the first tubular portion in a circumferential direction (see  18A-B and 19 of  tubular portions 11 an 13 in figure 2 or 4 and 5 in figure 8).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Okuhara in view of Kominato to have  arrangement as taught by Hiroyuki  because Hiroyuki in paragraphs 0016-0017 states that  the concave and convex portions to be fitted to each other are provided between the outer tube tip portion and the inner tube to be tape-wound and fixed in order to provide the air reservoir portion for sound insulation…. it is possible to prevent air leakage from the air reservoir portion and to improve sound insulation performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are not persuasive.
Referring to claims 1 and 5, applicant arguments that the reference fails to describe that its alleged second tubular portion 12 "forms the communication space between the inner circumference surface of the second tubular portion and the outer circumference surface of the first tubular portion."
Okuhara discloses space S between tubular portion 12 and tubular portion 5 in figure 1 and 5;and see paragraph 0057 mentions that “An annular clearance S (FIG. 3) is defined between an inner peripheral surface of the drawing-out distal end side tubular portion 12 and the outer peripheral surface 5 a of the inner tube 5 to separate the portion 12 apart from the inner tube 5”.
Kominato also discloses a space between tubular portion 51 and tubular portion 54 in figure 11 and 19.
Therefore, the applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US20210138980 discloses a sealing portion at 34, a first annular portion 33 and 38; a second annular portion 43 and 45, a first tubular portion 12; a second tubular portion 61; a first protrusion 81; a first space at 101; a gap space between 12 and 43  or 45; a communication space at 63 connects the gap space;  US20210138980 discloses all the limitations of claims 1 and 5 except a first space forms an air layer.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847